office_of_chief_counsel internal_revenue_service memorandum number release date cc dom it a tl-n-4748-98wli3 uil date date to district_counsel brooklyn from assistant chief_counsel income_tax accounting subject significant service_center advice reliance on state determinations for under dollar_figure cases this responds to your request for advice received on date issues must a service_center receiving a referral from new york state as part of the federal-state cooperative audit program obtain the state’s administrative file before issuing a notice_of_deficiency of less than dollar_figure must letter sc be revised to explicitly notify its recipient that he or she may request an appeals_conference conclusions a service_center receiving such a referral from new york state need not obtain the state’s administrative file before issuing a notice_of_deficiency of less than dollar_figure however if the taxpayer responds to the notice by requesting an appeals_conference or by petitioning the tax_court the service should move quickly to obtain and review the state’s administrative file and determine whether the proposed deficiency should be conceded in whole or part it would be advisable to inform a taxpayer receiving a letter sc that he or she may request an appeals_conference either by revising letter sc to so provide or by including publication with the letter facts cc dom it a tl-n-4748-98 irm sec_4 et seq set forth examination procedures to be used by service centers in connection with the federal-state cooperative audit program irm sec_4 provides that as part of this program c opies of examination reports from state tax agencies are referred to the service centers for association with the federal_income_tax return and possible examination of that return by correspondence the two service centers that receive new york state examination reports are the andover and brookhaven service centers we understand that after a new york state examination_report is received by one of these service centers and then associated by the service_center with the taxpayer’s federal_income_tax return the service_center takes steps to determine whether the report warrants a service_center correspondence examination these steps may include determining whether the state examination_report concerns tax years for which assessments are barred by the federal statute_of_limitations on assessments or issues that affect the taxpayer’s new york state tax_liability but not his or her federal tax_liability such as the allocation of income between new york state and another state further in the case of a new york state examination_report indicating that the taxpayer has underreported income of a kind that should have been reported to the service by its payor on a form_1099 these steps may include a review of irp to determine whether a payor has filed a corresponding form_1099 irm sec_4 further provides that an examination by correspondence prompted by a state examination_report is begun by sending the taxpayer a letter sc a form 1902-b c report of examination changes and publication sec_1 and letter sc rev asks a taxpayer to either agree with the proposed changes and return payment or to explain why he or she disagrees letter sc does not advise its recipient that he or she may request an appeals_conference irm sec_4 directs a service_center to obtain a state’s administrative file only a before issuing a statutory notice in the amount of dollar_figure or more b when a taxpayer requests an appeals_conference regardless of the amount of the tax and c when a taxpayer petitions the tax_court regardless of the amount of the tax in the absence of these circumstances irm sec_4 allows a service_center to issue a statutory notice as a result of an examination prompted by a state examination_report without first obtaining the state’s administrative file containing the information upon which the state examination_report is based we understand that as part of the federal-state cooperative audit program the andover and brookhaven service centers receive two types of new york state cc dom it a tl-n-4748-98 examination reports one type relates to a new york tax_deficiency that has become fixed as a result of either the taxpayer’s agreement to all or part of a proposed new york state deficiency or the taxpayer’s failure to timely challenge a proposed new york state deficiency we understand that the great majority of the examination reports received from new york state are of this type the second type is an advance examination_report that notifies the service of a pending new york state examination that the state believes has federal tax potential in accordance with section ii e of the amended implementing agreement on coordination of tax_administration between new york state department of taxation and finance and internal_revenue_service dated date such advance notification is to be given only in cases of large deficiencies while the term large is not defined in the amended implementing agreement we understand that in practice the advance notifications received from new york state deal with potential federal deficiencies of at least dollar_figure we further understand that many of both types of examination reports received from new york state cannot be used by the service because they are received after the expiration of the federal statute_of_limitations on assessments in addition we understand that some of the notices of deficiency issued by the andover and brookhaven service centers as a result of examinations prompted by new york state examination reports are issued in reliance on the six-year statute_of_limitations provided by code sec_6501 that statute applies only if a taxpayer omits_from_gross_income an amount properly includible therein in excess of percent of the amount of gross_income reported the service bears the burden of proving the omission discussion in your advice request you raised two concerns with respect to a determination reflected in a statutory notice issued by a service_center as a result of an examination prompted by a new york state examination_report when the service_center does not obtain and review the state’s administrative file prior to issuing the statutory notice first that the determination may not be entitled to the presumption of correctness generally accorded a determination by the commissioner because the determination will have been based on information reviewed by the new york state taxing agency but not by the service second that the service may be assessed administrative or litigation costs if the taxpayer successfully challenges the determination in appeals or in court because the service may be held to have not been substantially justified within the meaning of code sec_7430 in issuing a statutory notice in these circumstances see 27_tc_786 aff’d 255_f2d_1 8th cir cert_denied 358_us_893 cc dom it a tl-n-4748-98 while we believe that these concerns have some merit we do not believe that they warrant changing the examination procedures set forth in the manual to require that state administrative files be reviewed in all cases prior to issuing statutory notices first the service’s action in issuing a statutory notice after reviewing a state examination_report and the associated federal_income_tax return is a valid determination for purposes of code sec_6212 see 932_f2d_1128 5th cir holding that the service’s matching of a form_1099 to the taxpayer’s return was a determination as required by the code on remand tcmemo_1992_99 attorney’s fees rev’d 988_f2d_27 5th cir thus the holding of 814_f2d_1363 9th cir will not apply in scar the ninth circuit held that the service had not made a valid determination when the proposed deficiency was based on information concerning a partnership unrelated to the taxpayers or their return a situation analogous to that in scar will not occur if the service_center associates the correct federal_income_tax return with the new york state examination_report however if the state examination_report is based solely on the matching of an information_return with the state tax_return a notice_of_deficiency may be found to be arbitrary under portillo further if a deficiency_notice is issued after the service_center associates the correct federal_income_tax return with a new york state examination_report that determination will generally not have been based solely on the state examination_report but will also be based on a review of the taxpayer’s federal_income_tax return the taxpayer’s response or failure to respond to a letter sc and often the service center’s review of irp accordingly the determination should generally be entitled to the same presumption of correctness generally afforded the commissioner’s determinations see 290_us_111 of course in cases in which the service relies on the six-year statute_of_limitations set forth in code sec_6501 the general presumption of correctness will not benefit the service because it has the burden of proving that the taxpayer omitted sufficient gross_income from his return finally your concern that the service may be held to have not been substantially justified within the meaning of code sec_7430 when it determines a deficiency as a result of an examination prompted by a new york state examination_report and therefore may be assessed administrative and litigation costs if the taxpayer successfully challenges the deficiency in appeals or in court can be alleviated in large measure by promptly reviewing the determination in the event the taxpayer seeks it sec_2 we understand that in practice the service centers generally refer new york state examination reports dealing with income and deductions reported or reportable on schedules c and e of form_1040 to the appropriate district’s examination function for review accordingly the service centers generally only deal with purported omissions of income of the types reported to the service in forms 1099s ie interest dividends etc and purported overstatements of deductions claimed on form_1040 schedule a cc dom it a tl-n-4748-98 review by requesting an appeals_conference or filing a tax_court petition that prompt review will allow an informed decision to concede the case in whole or in part to be made so as to limit any potential liability for administrative or litigation costs courts have held that taxpayers do not have a due process right to an appeals_conference before the service issues a notice_of_deficiency see ballard v commissioner tcmemo_1987_471 and cases cited therein nevertheless the procedural regulations indicate that taxpayers are to have the opportunity to have an appeals_conference both prior to and after the issuance of a statutory_notice_of_deficiency sec_601_105 sec_601_106 and sec_601_106 further as pointed out in the memo requesting this advice irm sec_4 implicitly recognizes that a taxpayer may request an appeals_conference in response to a letter sc by listing when a taxpayer requests an appeals_conference within the service as one of the three situations in which a service_center must request the state's administrative file additionally publication which the manual directs is to accompany a letter sc states that publication is enclosed with it thus the manual implicitly directs that publication accompany a letter sc in addition the notice cp2000 30-day_letter and accompanying publications including publication sent to a taxpayer as a result of unreported income uncovered through the information_return underreporter program advises the taxpayer that he or she may go to appeals such a 30-day_letter which involves income uncovered as a result of matching a third party report with the taxpayer’s return is somewhat analogous to a letter sc resulting from a service_center examination prompted by a state’s examination_report for these reasons it would be advisable for a taxpayer receiving a letter sc to be advised at that time that he or she may go to appeals by including publication in the letter sc package sincerely assistant chief_counsel income_tax accounting by michael d finley chief branch
